Citation Nr: 0937486	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from January 1942 to 
October 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
The undersigned Veterans' Law Judge conducted a hearing with 
the Veteran in Newark, New Jersey in January 2008.   
Subsequently, the Veteran's service connection claims for 
hearing loss and tinnitus were remanded for further 
development and readjudication in February 2008.  The Appeals 
Management Center (AMC) readjudicated the Veteran's hearing 
loss and tinnitus claims in a Supplemental Statement of the 
Case in August 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Board received correspondence from the 
Veteran through his representative which indicated that he 
had further evidence regarding both his hearing loss and 
tinnitus claims for service connection.  No evidence has been 
received.  Nevertheless, the Board has been put on notice 
that additional evidence from the Veteran is available.  
Thus, the Board finds that the Veteran's claims must be 
remanded in an attempt to obtain the indicated evidence.

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  38 C.F.R. § 20.1304(c).  
The Veteran has not waived the RO's consideration of such 
evidence.  Therefore, a remand is required to allow for 
RO/AMC consideration of this evidence with respect to these 
claims.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran submit the additional medical 
evidence referred to in his September 2009 
correspondence.

2.  Following association of the indicated 
evidence in the September 2009 
correspondence, the RO/AMC should review 
the claims file and do any other pertinent 
development of the Veteran's claims which 
is necessary to adjudicate them.

3.  Following all necessary development 
indicated above, the RO/AMC should 
readjudicate the Veteran's claims of 
service connection for bilateral 
sensorineural hearing loss and tinnitus.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



